Warner, Chief Justice.
This was a bill filed by the complainants against the defendant, praying for an injunction to restrain him from disturbing ' them in the possession of certain rented premises, which the complainants allege they had rented from the defendant for the year 1874, upon the allegations contained therein, the complainants alleging that the defendant was insolvent. On the hearing of the motion for the injunction before the pre-' siding judge, a number of affidavits were read on each side, which were conflicting as to the merits of the application, and are contained in the record before us. The judge granted the injunction prayed for, and the defendant excepted.
In looking through the various affidavits in the case, and considering the insolvency of the defendant, we will not interfere with the discretion of the presiding judge in granting the injunction in this case.
Let the judgment of the court below be affirmed.